Citation Nr: 1542395	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1965 to September 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an August 2014 decision, the Board granted entitlement to an initial 50 percent rating and no higher for the service-connected PTSD.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2015 Joint Motion for remand, the Court vacated the portion of the Board decision that denied entitlement to an initial rating in excess of 50 percent for PTSD and remanded that matter to the Board for further development and proceedings.  The parties indicated that the Board erred by not providing an adequate statement of reasons or bases pursuant to 38 U.S.C.A. § 7104(d)(1) because the Board did not address favorable evidence reflecting that the Veteran had symptoms that were potentially consistent with the criteria for a 70 percent rating for PTSD.  The parties agreed that on remand, the Board must discuss this evidence in the context of the rating schedule, and it must determine whether, in light of these symptoms, the Veteran is entitled to a rating higher than 50 percent.  The parties indicated that the Board must provide an adequate statement of reasons or bases for its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

In the current appeal, there is evidence that suggests that the Veteran's service-connected PTSD has worsened since the last VA examination in September 2012.  In July 2015, the Veteran's attorney submitted lay statements from the Veteran and the Veteran's spouse and a Vocational Consultant Opinion dated in July 2015 to the Board.  In a July 2015 statement, the Veteran stated that his PTSD symptoms were debilitating, he felt anxious all of the time, he did not have relationships with his family and he had a falling out with his sons, he had no friends, and he struggles with suicidal thoughts on a daily basis.  The July 2015 Vocational Consultant report indicates that the vocational expert concluded that the Veteran was precluded from working because of the limitations arising from the service-connected disabilities.  The vocational expert indicated that the Veteran had continuing and worsening symptoms primarily related to the PTSD.  

As the evidence reflect a possible worsening of the Veteran's PTSD since the last VA examination in 2012, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran and his attorney raised the issue of TDIU in the July 2015 statements and the Veteran has submitted a formal application for TDIU.  The Board notes that the Court has held that a claim for a TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board finds that the issue of entitlement to TDIU is part of the claim for an increased initial rating for PTSD and is part of the current appeal.  The AOJ should conduct any necessary development for the TDIU claim and adjudicate this claim. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2012 to the present.

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected PTSD.   

3.  After completing all indicated development, readjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

